DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In claim 2, line 2, “teach” should read “each”.
In claim 3, line 2, “teach” should read “each”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kato et al. [US 11056886] in view of Haag et al. [US 9851412] .
Regarding claim 1, Kato discloses a management device (fig 3) comprising; a plurality of sub-management units (112 +12a, 112+12b, 112+12c, fig 3) that respectively manage a plurality of power storage modules (111, fig 3) each including a plurality of cells connected in series (col.3, line 38 ) and a main management unit (system controller (30)+switches (52), fig 3) that manages the plurality of power storage modules via the plurality of sub-management units (communication line 40, fig3, abstract), wherein the main management unit and the plurality of sub-management units are daisy-chain connected by a power line (20, fig 3; col.5, line 37) the main management unit is capable of supplying power from a power storage unit (u, v, and w, fig 3) other than the plurality of power storage modules to the plurality of sub-management units via the power line (20u, 20v, 20w, fig3), each of the main management unit (system controller (30)+switches (52), fig 3) includes a communication unit (external communication, fig 2 and the plurality of sub-management units includes a communication unit (controller 123). But fails to disclose that each communication unit superimposes a communication signal on the power line. 
Haag discloses no additional wiring is required for communicating measurement data collected by sensors to the collector.  Power line communication is possible as well, using the DC lines with encoded signals dedicated to the unique cell(Col. 5, lines 64-67, Col.6, lines 3-5).
It would have been obvious for a person having ordinary skill in the art to use the teaching of Hang.  The communication is  done  by superimposing the signals over the power line to avoid additional wiring which can make the circuit complex. So, it is beneficial to consider the circuit having less wires as it reduces wiring complexity. 
Regarding claim 2, the management device of claim 1, Kato further discloses each of the plurality of sub-management units further includes: a voltage detection circuit (management unit 112, fig 3; Col.3, line 44) that detects a voltage of each of the plurality of cells included in a corresponding one of the plurality of power storage modules; and an equalization circuit (management unit (112), fig 3, Col.3, lines 44-60) that equalizes capacities/voltages of the plurality of cells included in the corresponding one of the plurality of power storage modules, and the communication unit transmits the voltages of the plurality of cells detected by the voltage detection circuit to the main management unit via the power line and receives a control signal for controlling the equalization circuit from the main management unit via the power line  (Col.13, lines 37-64).
Regarding claim 3, management device of claim 2, Kato further includes a direct current-direct current converter (121, fig 3) that converts a DC voltage supplied from a power storage unit other than the plurality of power storage modules via the power line into a predetermined DC voltage(Col.4, lines 8-10) , and the equalization circuit charges (battery management units 112, fig 3) among the plurality of cells included in the corresponding one of the plurality of power storage modules, a cell designated by the control signal with a DC voltage converted by the direct current-direct current converter (a control signal line is going from controller 123 to DC/DC converter as shown in fig 3).  
Regarding claim 7, Kato discloses a power supply system (system 1, fig 1) comprising: a plurality of power storage modules each including a plurality of cells connected in series (11a, 11b, 11c, etc.) and the management device according to claim 1 (as explained above).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. [US 11056886]in view of Haag et al. [US 9851412 ] and further in view of Yuichi [JP2009152998].
Regarding claim 4, the management device of Keto in view of Haag according to claim 1, Kato discloses the plurality of sub-management units (112 +12a, 112+12b, 112+12c, fig 3). But silent about the insulating circuit inserted between communication units and the power supply.
Yuichi discloses management unit includes signals wiring that connect connection point of the power line (DC input voltage from main unit 200, paragraph [0040]) and communication terminal of the communication unit (communication unit 108 of salve unit, fig 4), first insulating circuit (separation unit, 106) is inserted between the first connection of power line and communication unit and second insulating unit (separation unit, 112) inserted between the second connection of power line and communication unit (fig 4), and a low-pass filter (signal blocking element, 114, fig 4) inserted between the first connection point and the second connection point of the power line (paragraph [0044]).  
It would have been obvious for the person having ordinary skill in the art, at the time the claimed invention was filed, to use the appropriate filters arrangement of Yuichi power communication system between the power supply and the communication unit the overflow of DC current can be stop. The capacitors are used to block the DC voltages. When the capacitors reach its full capacity, it  provides the insulation between the power line and the communication unit. So, in this way the proper arrangement of capacitors can be used to stop the excessive flow of DC current between the power line and communication unit. The low pass filter in Yuichi device can be used as an interference prevention (paragraph [0044]) in Keto’s device. The low pass filter is used to block the interference input signals from the communication device to the output power line and can reduce the electrical noise.
Regarding claim 5, management device of claim 4, Yuichi further discloses that the first insulating circuit is a capacitor (106, fig 4), the second insulating circuit is a capacitor (112, fig 4), and the low-pass filter is an inductor (114, fig 4).
It would have been obvious for the person having ordinary skill in the art, at the time the claimed invention was filed, to use the appropriate filters arrangement of Yuichi power communication system between the power supply and the communication unit the overflow of DC current can be stop. The capacitors are used to block the DC voltages. When the capacitors reach its full capacity, it  provides the insulation between the power line and the communication unit. So, in this way the proper arrangement of capacitors can be used to stop the excessive flow of DC current between the power line and communication unit. The low pass filter in Yuichi device can be used as an interference prevention (paragraph [0044]) in Keto’s device. The low pass filter is used to block the interference input signals from the communication device to the output power line and can reduce the electrical noise.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. [US 11056886] in view of Haag [US 9851412], Yuichi [JP2009152998] and further in view of Toshio [JP 2014175384].
Regarding claim 6, Kato’s power supply device in view of Yuichi, Yuichi discloses two insulating circuit inserted between the power line and communication unit. but Yuichi is silent about the first and second insulating circuits are transformers.
Toshio discloses the transformer can be used as a separation unit [transformer 44b, fig 4]. Paragraph [0019], [0022].
It would have been obvious for the person having ordinary skill in the art, at the time the claimed invention was filed, a transformer can be used as insulating circuit between the power line and the communication unit. The transformers are used to transmit AC power and act as insulated circuit for the DC power. Transformer can be used as an insulated circuit between the communication unit and the power line to stop the DC current to flow between them. So, the proper arrangement of transformers can be used to stop the excessive flow of DC current between the power line and communication unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Komatsu et al. [US 9728821].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 28, 2022